Title: Abigail Adams to Mary Smith Cranch, 18 December 1799
From: Adams, Abigail
To: Cranch, Mary Smith

 
				
					
						Philadelphia December 18th 1799
					
					Death, thou art no Respecter of Persons; Washington is no More! a Great Man has fallen, and his End is peace. I shall dye said he, but Death has no terrors for me; this Melancholy Event, was this day brought to this city by the Mail and by private Letters; the Croup was the rapid disease which put a period to the Days, of him whose, memory will I trust be Embalmed in the Hearts of all true Americans— Every countanance is coverd with Gloom. what a fair what a Virtuous Character will survive him. I had almost Said how enviable that call of his Master, which has not permitted him to exhibit to the world, a state of imbicility and bodily Decay, which frequently effaces from the memory and recollection, the more shining and brilliant actions of Early Life, by reducing the Body, and weakning the faculties of the mind. in a better world I trust, he will receive the Reward of a good and faithfull Servant. the stroke is so sudden, and so unexpected, that we have Scarcly collected our thoughts. the Heads of Departments are now in consultation with the President upon what Measures are proper to be taken upon the occasion as it respects going into mourning.
					I received your Letter of Decbr 8th I thank you for the information containd. I am really solicitious to have mr Whitney setled with us, and shall very much regreet if a niggardly parsimony should prevent it.
					we had last Evening a terible fire, and but a very little way from us. it was the greatest I ever saw, or was so near. it did not do so much Damage as Many fires have, but a large circus of pine boards canvas and tar are combustibles Sufficient to have burnt down half the city. the wind carried it from us, or no one can tell where or when it would have stoped it was as near to us mr Baxters is to you. Water was much wanted. every pump having been dryed and exhausted before the fire could be got under— Congress Hall was in great danger. the weather was very cold. the houses fortunately had snow upon them—
					I had so little rest last Night, and the Melancholy News of the Day has so much exhausted Me, that I Must close for to Night, assureing you that I am / Your truly affectionate / Sister
					
						A Adams
					
				
				
				
					Pray have My Letters coverd to the President. unlss mr Cranch puts his Name upon them, they must pay the postage— the two last cost Me 40 cents a peice
				
			